DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 08/09/2022. Claims 1 ,2, 4-18 have been amended. Claim 21 has been added. Claim 3 has been cancelled. Claims 1, 2, and 4-21 are currently pending and have been examined. 

Response to Amendments
The examiner fully acknowledges the amendments filed on 08/09/2022. 
The amendments to claims 13 in regards to the claim objection addresses the concern expressed in the previous office action, and thus the objection to claim 1 is withdrawn. 
The examiner fully acknowledges the amendments applicant’s amendments to claims 1, 17, and  and 18 in regards to the 102(a)(1) rejection  in view of Xingguo (US Patent No. 6916106) of the aforementioned claims are sufficient to overcome the rejection set forth in the previous office action. 

Response to Arguments
The applicant’s arguments, see page 6, filed 08/09/2022 with respect to the 102(a)(1) rejection of claims 1, 17, and 18 in view of Xingguo (US Patent No. 6916106) being unsustainable due to amendments to claims 1, 17 and 18 have been fully considered and are persuasive. Therefore, the rejections from the previous office action has been withdrawn. 

Reasons for Allowance
Claims 1 allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Xingguo teaches
A multi-tool and sheath comprising: 
a multi-tool (tools 16, 17, 18, 19 and 20 connected around a pivot pin 21); and
a sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32) for storing the multi-tool (tools 16, 17, 18, 19 and 20 connected around a pivot pin 21), the sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32) including
a frame (second handle 12 and first handle 11)
a bit driver (extendable shaft 50) pivotally connected (joint 82) to the frame (second handle 12 and first handle 11), and
a bit set storage (column 3 lines 35-39: As seen in FIG. 2, the other end of the handle 12 can have apertures with magnets for selectively holding a variety of tools such as wrenches 53 and screwdrivers 53' adapted to be used at the working location of the extendable shaft 50), wherein the bit set storage (column 3 lines 35-39) is inset in the frame (second handle 12 and first handle 11) and is structured and configured to house a plurality of bits (wrenches 53 and screwdrivers 53’). 
 
    PNG
    media_image1.png
    486
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    644
    media_image2.png
    Greyscale


Xingguo fails to disclose “wherein the bit driver, in a first orientation/configuration, is engaged with a release lever and is structured and configured to contain the multi-tool in the sheath.” Other applications include a bit driver that is on an external portion of a multitool, and/or have latching mechanisms:

Fig. 5 of Hardinge et al (US Patent No. 9701004)

    PNG
    media_image3.png
    459
    703
    media_image3.png
    Greyscale

Fig. 1A of Rauwerdink et al (US Patent No. 10265841)

    PNG
    media_image4.png
    403
    675
    media_image4.png
    Greyscale




Fig. 4A of Anderson et al. (US Patent No. 5711194)

    PNG
    media_image5.png
    436
    486
    media_image5.png
    Greyscale

	What these and others fail is in combination with an external sheath, serve as a part of a mechanism that retains the multitool within the sheath. Further, the arrangement of the bit driver on as disclosed on Xingguo would inhibit from readily being modified with the teachings from these other hand tools in a manner that would not destroy the reference.

Xingguo, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious the bit driver being involved in the multi-tool retaining locking mechanism. 
Claims 2, and 4-16 are considered allowable as they are dependent on claim 1. 


In regards to claim 17, Xingguo teaches
A multi-tool and sheath comprising
 a multi-tool (tools 16, 17, 18, 19 and 20 connected around a pivot pin 21) having a plurality of tools (tools 16, 17, 18, 19 and 20) that are pivotally connected (pivot pin 21) to a frame of the multi- tool; and
 
    PNG
    media_image6.png
    517
    911
    media_image6.png
    Greyscale

a sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32) for storing the multi-tool (tools 16, 17, 18, 19 and 20 connected around a pivot pin 21), the sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32) including a frame (first handle 11 and second handle 12), 
a spring-loaded bit driver (extendable shaft 50; column 3 lines 29-30: the shaft can be spring actuated into an extended position) pivotally connected (joint 52) to the frame (first handle 11 and second handle 12), 
a release lever (button 51) structured and configured to engage with the spring-loaded bit driver (extendable shaft 50; column 3 lines 29-30). 
	Xingguo, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that the bit driver “in a first orientation” can “releasably contain the multi-tool in the sheath.” As mentioned in the reasoning provided for claim 1, the structure of the bit driver being used as the multi-tool retainment and locking mechanism distinguishes it from prior art. 
Claim 21 is dependent upon claim 17 and is considered allowable. 

In regards to claim 18, Xingguo teachesA method of using a sheath as a bit driver, the method comprising: 
engaging a release lever (button 51) on a  frame (second handle 12 and first handle 11) of a sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32) to release a spring-loaded bit driver (extendable shaft 50; column 3 lines 29-30), wherein the bit driver (extendable shaft 50) pivots (joint 52) away from the release lever (button 51) and the  frame (second handle 12 and first handle 11) acts as a handle for the bit driver (extendable shaft 50); 

    PNG
    media_image7.png
    315
    1019
    media_image7.png
    Greyscale

removing a multi-tool (tools 16, 17, 18, 19 and 20 connected around a pivot pin 21) from 
inside the frame (second handle 12 and first handle 11) of the sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32); 

    PNG
    media_image8.png
    486
    991
    media_image8.png
    Greyscale

removing a bit (wrenches 53 or screwdrivers 53’) from bit set storage (column 3 lines 35-39) that 
is inset in the frame (second handle 12 and first handle 11) of the sheath (first handle 11, second handle 12, upper part 14, cylindrical portion 23, opening 22, recess 14’, and portion 32); and 

    PNG
    media_image9.png
    398
    628
    media_image9.png
    Greyscale

inserting the bit (wrenches 53 or screwdrivers 53’) into the bit driver (extendable shaft 50), 

    PNG
    media_image10.png
    325
    516
    media_image10.png
    Greyscale

wherein the bit driver (extendable shaft 50) magnetically engages (column 3 lines 30-33: In the fully extended position, the joint 52 in the shaft 50 is outside the handle 12 whereby a hex wrench or other type of wrench 53 which is magnetically held in the shaft 50) the bit (wrenches 53 or screwdrivers 53’).
	Xingguo, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that the bit driver “wherein, prior to engagement of the release lever, a multi-tool is contained by the bit driver in the sheath.” As mentioned in the reasoning provided for claim 1, the structure of the bit driver being used as the multi-tool retainment and locking mechanism distinguishes it from prior art. 
Claims 19 and 20 are dependent upon claim 18 and is considered allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723